Majority: SAUFLEY, C.J., and CLIFFORD, LEVY, SILVER, MEAD, and GORMAN, JJ.
Dissent: ALEXANDER, J.
CLIFFORD, J.
[¶ 1] Susan V. Nixon appeals from a divorce judgment entered in the District Court (Portland, Powers, J.) on her complaint against Thomas S. Nixon. Susan contends that the court erred in calculating transitional and general spousal support to be paid to her by Thomas, in valuing the marital home and assigning its debt, and in failing to award her attorney fees associated with the divorce. Because the spousal support awarded by the court is inadequate, we vacate the judgment and remand for further proceedings.
I. BACKGROUND
[¶ 2] The court made the following findings, which are supported by competent record evidence.1 Susan and Thomas *103Nixon were married on June 25, 1982. They have three children, only one of whom — their fifteen-year-old daughter — is still a minor.
[¶ 3] Both parties are in their mid-40s and are high school graduates. Thomas has been the primary wage earner for the family, and has worked full-time in the area of information technology for the past twenty years, earning approximately $45,000 per year. He receives health insurance as an employer-provided benefit.
[¶ 4] Susan has had primary responsibility for taking care of the children and the home, but has engaged in some part-time employment in the area of property management periodically over the years, earning about $13,000 per year. She is currently working toward her bachelor’s degree, and expects to obtain her degree sometime around mid- to late-2008. The court found that although “[i]t is unclear what [Susan] will do [after she graduates],” she does expect to work full-time; “she clearly has enhanced income prospects at that time”; and she “should be self-supporting shortly thereafter with the assistance of child and some spousal support.”
[¶ 5] Both parties suffer from anxiety, depression, and sleep problems, but both are “medically able to work regular hours.”2 Although Susan will no longer be able to obtain health insurance coverage through Thomas’s employment, Thomas can continue to provide coverage for their minor daughter through that employment-related policy.
[¶ 6] The parties purchased their marital home in August of 2003 for $223,000. Their current mortgage balance is $171,000, with a monthly payment due of $1450. Although the home was valued at $281,000 eight months prior to the divorce hearing, based on changes to the local real estate market, the home’s fair market value at the time of the divorce was $270,000. Thus, the parties have approximately $99,000 of equity in the marital home, less the costs of sale, yielding a net equity of around $90,000.
[¶ 7] In 2005, Susan filed a complaint for divorce against Thomas in the District Court on the ground of irreconcilable differences. Thomas counterclaimed for divorce. While the divorce was pending, Thomas paid an agreed amount of child support to Susan until a final judgment was issued. The parties also agreed that Susan could withdraw $1250 per month from the escrow account containing the proceeds from the sale of a separate parcel of marital property in order to pay the mortgage on the marital home, and that Susan could withdraw $10,000 from the escrow account to purchase a vehicle.
[¶ 8] Following a hearing, the court entered a divorce judgment dated November 21, 2006. The court awarded shared parental rights, pursuant to Susan and Thomas’s agreement, and awarded Susan $139.96 per week in child support. In addition, the court awarded Susan transitional support of $300 per month until June 15, 2008, and $150 per month in general support for an additional year, until July 15, 2009, when all spousal support will cease.
[¶ 9] The court also ordered the sale of the marital home and equal division of its *104proceeds, based on Susan’s inability to afford the home and Thomas’s wish that it be sold. Pending sale of the property, the court awarded Susan exclusive possession of the home, but also ordered that she be “solely responsible for its related debt, including, but not limited to, the mortgage, repairs, taxes, and otherwise.” The court found the mortgage payment to be $1450 per month, the real estate taxes to be roughly $291 per month, and the fuel oil expense to be about $350 per month. These expenses total $2091 per month. The court further divided the parties’ marital and nonmarital property, and other debts.
[¶ 10] Susan filed this appeal after the court denied her subsequent motion to amend ■ the judgment, filed pursuant to M.R. Civ. P. 59(e), in which she sought additional spousal support and attorney fees.
II. DISCUSSION
[¶ 11] Susan first contends that the court erred in calculating both the transitional and general spousal support to be paid to her by Thomas. She argues that the amount of spousal support awarded prevents her from being able to obtain health insurance and precludes her from being able to afford her continued college studies, and that the court imposed improper time limitations on her spousal support award, relying on mere speculation rather than evidence of her future career and income prospects. Susan does not challenge the court’s other factual findings underlying its award of spousal support. Thus, we review only the award of spousal support itself to determine whether the court exceeded its discretion in fashioning the award. Payne v. Payne, 2006 ME 73, ¶ 7, 899 A.2d 793, 795.
[¶ 12] The court awarded Susan $300 per month in transitional support for a period of approximately one and a half years, until June 15, 2008. Transitional spousal support is awarded for “transitional needs,” such as “[s]hort-term needs resulting from financial dislocations associated with the dissolution of the marriage” or “[r]eentry or advancement in the work force, including, but not limited to, physical or emotional rehabilitation services, vocational training and education.” 19-A M.R.S. § 951-A(2)(B) (2007).
[¶ 13] Following the expiration of the transitional support, the court awarded Susan general support of $150 per month for an additional year, until July 15, 2009. The purpose of general support is “to provide financial assistance to a spouse with substantially less income potential than the other spouse so that both spouses can maintain a reasonable standard of living after the divorce.” 19-A M.R.S. § 951-A(2)(A) (2007).
[¶ 14] Neither the transitional nor the general spousal support awarded to Susan adequately serves the statutory purposes for which it is intended. The sum of $300 per month in transitional support is inadequate to sustain Susan’s short-term needs as she finishes her degree work, particularly given the assignment of all marital home expenses to her, and in fight of her continuing mental health issues and loss of health insurance she previously had through Thomas’s employment. Further, although the court found that Susan is working toward her bachelor’s degree and expects to graduate and become fully employed “partway through the year 2008,” it is not clear precisely what work Susan will do upon her graduation, or what her income will be. A short-term general support award that is premised on the expectation that the payee spouse will receive an undergraduate degree within a few years should be sufficient in its amount and duration to account for the *105time it generally takes a recent college graduate to successfully enter the workforce and become self-supporting. See Potter v. Potter, 2007 ME 95, ¶¶ 3, 9, 926 A.2d 1193, 1195, 1196 (affirming an award of general support of $160 per week for five years to be paid by a spouse who earned approximately $50,000 per year to a spouse expected to earn her undergraduate degree in two and a half years).
[¶ 15] An award of spousal support depends on the circumstances of the parties involved in the divorce. The court, however, failed to adequately take into consideration all of Susan and Thomas’s circumstances in fashioning Susan’s award in this case. Thomas’s earnings are fairly modest, but they are sufficient to provide Susan greater support than $150 per month in light of Susan’s significant mental health issues, her loss of health insurance as a result of the divorce, her lesser current earnings, the speculative nature of her future earnings, and the amount of expenses assigned to her and for which she will be responsible.
[¶ 16] As to Susan’s other contentions, because we vacate the judgment, we remand to allow the trial court to reexamine all income issues, including the assignment of marital debt for the home pending its sale, and attorney fees. We note, however, that the court’s valuation of the marital home is a factual finding, and is supported by competent record evidence.
The entry is:
Judgment vacated and remanded to the District Court for further proceedings consistent with this opinion.

. Susan’s appeal to us challenges only those aspects of the divorce judgment awarding spousal support, valuing the marital home, assigning to her the expenses for the marital *103home pending its sale, and denying her requested attorney fees. The discussion of the court’s factual findings is therefore limited to those facts relevant to these grounds for appeal.


. Susan's brief and testimony reflect that she attempted suicide in 2005. The court made no findings to that effect, however, other than to mention that she "had a two-week mental illness hospital stay in May 2005.”